          Case 2:19-cv-05108-MTL Document 8 Filed 09/13/19 Page 1 of 8




 1          THE CAVANAGH LAW FIRM
                   A Professional Association
 2               1850 NORTH CENTRAL AVENUE
                          SUITE 2400
 3               PHOENIX, ARIZONA 85004-4527
                        (602) 322-4000
 4
     Kerry M. Griggs, SBN 016519
 5   kgriggs@cavanaghlaw.com
     Levi T. Claridge, SBN 032582
 6   lclaridge@cavanaghlaw.com
     Attorneys for Defendant Century National
 7   Insurance Company

 8                                      UNITED STATES DISTRICT COURT
 9
                                                DISTRICT OF ARIZONA
10
11   David Pickett, a married man,
                                                              Case No.: 2:19-CV-05108-JTT
12                                   Plaintiff,
                                                              MOTION TO DISMISS
13   v.

14   Century-National Insurance Company, a
     licensed insurance company,
15
                                      Defendant.
16
             Defendant Century-National Insurance Company (“CNIC”),                by and through
17
     counsel undersigned, hereby moves to dismiss Plaintiff's Complaint in its entirety for lack
18
     of subject matter jurisdiction, pursuant to Fed. R. Civ. P. 12(b)(1), and for failure to state a
19
     claim upon which relief can be granted, under Rule 12(b)(6). 1 Plaintiff has violated a
20   jurisdictional condition of his insurance policy with CNIC by bringing his lawsuit more
21   than three-and-a-half years after the loss. Additionally, Plaintiff alleges claims that are not
22   even cognizable causes of action under Arizona law. This Motion is supported by the
23
     1
      In compliance with Local Rule 12.1(c), the parties’ counsel met and conferred prior to
24   CNIC’s filing of this Motion to Dismiss, and accordingly, CNIC has filed a Certificate of
     Compliance with Local Rule 12.1(c) Re: Good Faith Consultation, contemporaneously
25   herewith. Plaintiff’s counsel agreed to dismiss Count II Breach of Fiduciary Duty, Count
     V Unfair Settlement Practices, and Count VI Negligence. The remaining claims are
26   addressed herein.



     9080550_1
                                                                                                  Case 2:19-cv-05108-MTL Document 8 Filed 09/13/19 Page 2 of 8




                                                                                          1   following Memorandum of Points and Authorities, the accompanying exhibits, and the
                                                                                          2   entire record.
                                                                                          3                    MEMORANDUM OF POINTS AND AUTHORITIES

                                                                                          4     I.    FACTUAL BACKGROUND

                                                                                          5           Plaintiff claims that on October 18, 2015, a hailstorm damaged the roof of his
                                                                                              residence at 4007 W. Rue de Lamour Avenue, Phoenix, Arizona 85029 (the “Residence”).
                                                                                          6
                                                                                              See Compl. at ¶¶ 8, 16-17, attached as Exhibit A. He claims to have been unaware of any
                                                                                          7
                                                                                              alleged damage until early January of 2016. Id. at ¶ 18. He thereafter submitted a claim to
                                                                                          8
                                                                                              CNIC on January 20, 2016. Id. at ¶ 19.
                                                                                          9
                                                                                                      On or around January 26, 2016, CNIC performed an inspection of the Residence
                                                 1850 NORTH CENTRAL AVENUE, SUITE 2400




                                                                                         10
              T HE C AVANAGH L AW F IRM , P.A.




                                                                                              and determined that it would need additional time to perform an expanded investigation.
                                                       PHOENIX, ARIZONA 85004-4527




                                                                                         11
                                                                                              Id. at ¶ 22. CNIC’s early investigation revealed that the Residence was in the path of an
                                                                                         12   earlier hailstorm that took place around October 5, 2010. Id. at ¶ 23. Accordingly on
                                                              (602) 322-4000
LAW OFFICES




                                                                                         13   January 26, 2016, pursuant to the terms of the insurance policy (the “Policy”), CNIC
                                                                                         14   requested from Plaintiff copies of documents relating to his purchase of the Residence in
                                                                                         15   2011, including sales documents, the home inspection, and information about previous
                                                                                         16   insurers. Id. at ¶ 25. Plaintiff did not provide these documents as requested.
                                                                                         17           Pursuant to the terms of Plaintiff’s Policy, CNIC also requested that Plaintiff

                                                                                         18   submit to an examination under oath (“EUO”) to further explore the circumstances

                                                                                         19   surrounding the claim. Id. at ¶¶ 29-30. The EUO took place on September 8, 2016. Id. at ¶
                                                                                              30. Following the EUO, CNIC again requested that Plaintiff provide documents relating
                                                                                         20
                                                                                              to his purchase of the Residence. Id. at ¶ 32. However, again, Plaintiff did not provide the
                                                                                         21
                                                                                              requested documentation.
                                                                                         22
                                                                                                      On March 17, 2017, CNIC, through its attorney, sent Plaintiff a position statement
                                                                                         23
                                                                                              with respect to the claim. Id. at ¶¶ 36-37; see also March 17, 2017 Letter, attached as
                                                                                         24
                                                                                              Exhibit B. CNIC informed Plaintiff that, as an accommodation, it was giving him an
                                                                                         25
                                                                                              additional thirty days to provide the requested documentation, which by that point CNIC
                                                                                         26



                                                                                              9080550_1                                    2
                                                                                                  Case 2:19-cv-05108-MTL Document 8 Filed 09/13/19 Page 3 of 8




                                                                                          1   had been requesting for over a year. Exhibit A at ¶¶ 36-37; Exhibit B. CNIC informed
                                                                                          2   Plaintiff that if he failed to provide the requested documentation, then it would have no
                                                                                          3   choice but to deny the claim. Id. Plaintiff did not provide the documentation. Therefore,

                                                                                          4   CNIC denied Plaintiff’s claim on May 17, 2017. Exhibit A at ¶ 39; see May 17, 2017

                                                                                          5   Denial Letter, attached as Exhibit C.
                                                                                                      Nearly two years later, on May 13, 2019, Plaintiff filed his Complaint, alleging
                                                                                          6
                                                                                              breach of contract, breach of the duty of good faith and fair dealing, bad faith, breach of
                                                                                          7
                                                                                              fiduciary duty, negligence, and unfair settlement practices. See Exhibit A generally.
                                                                                          8
                                                                                                      Plaintiff’s Policy contains the following relevant provisions, among others: 2
                                                                                          9
                                                                                                                                SECTION I – CONDITIONS
                                                 1850 NORTH CENTRAL AVENUE, SUITE 2400




                                                                                         10
              T HE C AVANAGH L AW F IRM , P.A.




                                                                                                                                           ***
                                                       PHOENIX, ARIZONA 85004-4527




                                                                                         11
                                                                                         12                         2.     Your Duties After Loss. In case of a loss to
                                                              (602) 322-4000




                                                                                                                           covered property, you must see that the
LAW OFFICES




                                                                                         13                                following are done:

                                                                                         14                                a.      Give prompt notice to us or our agent;

                                                                                         15                                                ***

                                                                                         16                                d.      Protect the property from further damage
                                                                                                                                   …
                                                                                         17
                                                                                                                                           ***
                                                                                         18
                                                                                                                           f.      As often as we reasonably require:
                                                                                         19
                                                                                                                                   (1)   Show the damaged property;
                                                                                         20
                                                                                                                                   (2)   Provide us with records and
                                                                                         21                                              documents we request and permit
                                                                                                                                         us to make copies; and
                                                                                         22
                                                                                                                                   (3)   Submit to examination under oath,
                                                                                         23                                              while not in the presence of any
                                                                                                                                         other “insured,” and sign the same;
                                                                                         24
                                                                                              2
                                                                                                For purposes of Rule 12(b)(6) review, the Court may consider the insurance policy as
                                                                                         25   central to the Complaint without converting this Motion into one for summary judgment.
                                                                                              See Elm Retirement Ctr. v. Callaway, 226 Ariz. 287, 289, 246 P.3d 938, 940 (Ct. App.
                                                                                         26   2010).



                                                                                              9080550_1                                     3
                                                                                                  Case 2:19-cv-05108-MTL Document 8 Filed 09/13/19 Page 4 of 8




                                                                                          1                                                  ***
                                                                                          2                         8.     Suit Against Us. No action can be brought
                                                                                                                           unless the policy provisions have been complied
                                                                                          3                                with and the action is started within one year
                                                                                                                           after the date of loss.
                                                                                          4
                                                                                                                                             ***
                                                                                          5           See Policy, attached as Exhibit D. 3
                                                                                          6           These provisions were included in the EUO Notice letter, CNIC’s March 17, 2017
                                                                                          7   position statement letter, and in the May 17, 2017 denial letter, which were all sent to

                                                                                          8   Plaintiff and his counsel. Thus, Plaintiff knew that he had explicitly agreed to a one year

                                                                                          9   statute of limitations from the date of loss, which expired on October 15, 2016. Because
                                                                                              Plaintiff filed this action on May 13, 2019, nearly three-and-a-half years after the date of
                                                 1850 NORTH CENTRAL AVENUE, SUITE 2400




                                                                                         10
              T HE C AVANAGH L AW F IRM , P.A.




                                                                                              loss, his Complaint is time barred and should be summarily dismissed. Furthermore,
                                                       PHOENIX, ARIZONA 85004-4527




                                                                                         11
                                                                                              Plaintiff alleges claims that are not even cognizable causes of action, further warranting
                                                                                         12
                                                              (602) 322-4000
LAW OFFICES




                                                                                              dismissal. Each issue will be addressed in turn below.
                                                                                         13
                                                                                               II.    LEGAL ANALYSIS
                                                                                         14
                                                                                                          A. Motion to Dismiss Standard
                                                                                         15
                                                                                                      When adjudicating a motion to dismiss, Arizona courts assume the truth of well-
                                                                                         16   pled factual allegations and indulge reasonable inferences. Cullen v. Auto-Owners Ins.
                                                                                         17   Co., 218 Ariz. 417, 419, 189 P.3d 344, 346 (2008).            The Court, however, will not
                                                                                         18   “speculate about hypothetical facts that might entitle the plaintiff to relief.” Id. at 420, 189
                                                                                         19   P.3d at 347. “[M]ere conclusory statements are insufficient to state a claim upon which
                                                                                         20   relief can be granted.” Id. see also Jeter v. Mayo Clinic Ariz., 211 Ariz. 386, 389, 121
                                                                                         21   P.3d 1256, 1259 (App.2005) (“[W]e do not accept as true allegations consisting of

                                                                                         22   conclusions of law, inferences or deductions that are not necessarily implied by well-

                                                                                         23   pleaded facts, unreasonable inferences or unsupported conclusions from such facts, or
                                                                                              legal conclusions alleged as facts; only well-pleaded facts are accepted as true, not
                                                                                         24
                                                                                              inferences not necessarily implied by such facts or legal conclusions in the form of factual
                                                                                         25
                                                                                         26



                                                                                              9080550_1                                      4
                                                                                                   Case 2:19-cv-05108-MTL Document 8 Filed 09/13/19 Page 5 of 8




                                                                                          1   allegations.” (citations omitted)).
                                                                                          2            A complaint may be properly dismissed for failure to state a claim if it lacks a
                                                                                          3   cognizable legal theory or contains insufficient facts to support a claim under a cognizable

                                                                                          4   legal theory. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir.1990).

                                                                                          5   Although a pleading does not require “detailed factual allegations,” it does require that the
                                                                                              pleader allege facts that, if true, establish the essential elements of a claim. Ashcroft v.
                                                                                          6
                                                                                              Iqbal, 556 U.S. 662, 678 (2009). The Court may not assume that the plaintiff can prove
                                                                                          7
                                                                                              facts different from those alleged in the claim itself. See Associated Gen. Contractors of
                                                                                          8
                                                                                              Cal. v. Cal. State Council of Carpenters, 459 U.S. 519, 526 (1983).
                                                                                          9
                                                                                                       Finally, the affirmative defense of statute of limitations is properly raised in a
                                                 1850 NORTH CENTRAL AVENUE, SUITE 2400




                                                                                         10
              T HE C AVANAGH L AW F IRM , P.A.




                                                                                              motion to dismiss where it appears from the face of the complaint that the claim is barred.
                                                       PHOENIX, ARIZONA 85004-4527




                                                                                         11
                                                                                         12   Anson v. Am. Motors Corp., 155 Ariz. 420, 421, 747 P.2d 581, 582 (App. 1987); see also
                                                              (602) 322-4000
LAW OFFICES




                                                                                         13   Dicenso v. Bryant Air Conditioning Co., 131 Ariz. 605, 606, 643 P.2d 701, 703 (1982).

                                                                                         14               B. Plaintiff’s Entire Complaint is Subject to Dismissal Because it was
                                                                                                             Brought Two-And-One-Half Years After the Statute of Limitations
                                                                                         15
                                                                                                             Expired.
                                                                                         16
                                                                                                     A.R.S. § 20-1115 permits property insurers to include policy provisions limiting
                                                                                         17
                                                                                              when an action may be brought:
                                                                                         18
                                                                                                       No policy delivered or issued for delivery in this state and covering a
                                                                                         19            subject of insurance resident, located or to be performed in this state, shall
                                                                                                       contain any condition, stipulation or agreement . . . [l]imiting the time
                                                                                         20            within which an action may be brought to a period of less than two years
                                                                                                       from the time the cause of action accrues in connection with all insurances
                                                                                         21            other than property and marine and transportation insurance. In property
                                                                                                       and marine and transportation policies such time shall be one year from the
                                                                                         22            date of occurrence of the event resulting in the loss except that an insurer
                                                                                                       may extend such limitation beyond one year in its policy provisions.
                                                                                         23
                                                                                              (emphasis added). Arizona courts have held that such contractual limitations clauses are
                                                                                         24
                                                                                              enforceable. See Zuckerman v. Transamerica Ins. Co., 133 Ariz. 139, 142, 650 P.2d 441,
                                                                                         25
                                                                                         26   3
                                                                                                  Will supplement.



                                                                                              9080550_1                                      5
                                                                                                  Case 2:19-cv-05108-MTL Document 8 Filed 09/13/19 Page 6 of 8




                                                                                          1   444 (1982) (finding that A.R.S. § 20-1115 gives inherent validity to one-year limitations
                                                                                          2   periods in insurance policies); Edson v. Liberty Mut. Holding Co. Inc., 11-CV-556-TUC-
                                                                                          3   RCC, 2011 WL 13233432, at *2 (D. Ariz. Dec. 12, 2011) (dismissing plaintiff’s
                                                                                          4   complaint for breach of contract and bad faith brought two years after date of loss based
                                                                                          5   on identical “Suit Against Us” provision because “it appears that Plaintiff’s claim is time-
                                                                                          6   barred”); see e.g., Meineke v. Twin City Fire Ins. Co., 181 Ariz. 576, 582–83, 892 P.2d
                                                                                          7   1365, 1371–72 (App. 1994) (applying the suit limitation clause against an insurer and
                                                                                          8   holding that the insurer waives the appraisal clause of the policy if appraisal is not
                                                                                          9   requested within one year).
                                                                                                      Here, the Policy states that Plaintiff cannot bring a suit against CNIC unless he
                                                 1850 NORTH CENTRAL AVENUE, SUITE 2400




                                                                                         10
              T HE C AVANAGH L AW F IRM , P.A.

                                                       PHOENIX, ARIZONA 85004-4527




                                                                                         11   files his claim within one year of the date of loss. See Exhibit D. The alleged hail loss
                                                                                         12   occurred on October 15, 2015, so the limitations period expired one year later on October
                                                              (602) 322-4000
LAW OFFICES




                                                                                         13   15, 2016. Plaintiff, however, did not file this lawsuit until May 13, 2019, three-and-a-half
                                                                                         14   years after the date of loss, and two-and-a-half years after the limitations period had
                                                                                         15   already expired. Because he failed to comply with the “Suit Against Us” clause, Plaintiff
                                                                                         16   has barred himself from filing this lawsuit. Accordingly, this Court has no jurisdiction to
                                                                                         17   hear this case and it should be dismissed in its entirety.
                                                                                         18               C. Counts III – Breach of the Implied Duty of Good Faith and Fair
                                                                                         19                  Dealing Should Be Dismissed Because it is Not a Valid Cause of Action
                                                                                                             Under Arizona Law.
                                                                                         20
                                                                                                      Plaintiff alleges both claims for breach of the implied duty of good faith and fair
                                                                                         21
                                                                                              dealing as well as for bad faith. The breach of the duty of good faith and fair dealing is an
                                                                                         22
                                                                                              essential element of the tort of bad faith, not an independent cause of action. Noble v.
                                                                                         23
                                                                                              Nat'l Am. Life Ins. Co., 128 Ariz. 188, 190, 624 P.2d 866, 868 (1981); Zilisch v. State
                                                                                         24   Farm Mut. Auto. Ins. Co., 196 Ariz. 234, 237, 995 P.2d 276, 279 (2000). Accordingly,
                                                                                         25   Plaintiff’s claim for breach of the duty of good faith and fair dealing should be dismissed
                                                                                         26



                                                                                              9080550_1                                     6
                                                                                                  Case 2:19-cv-05108-MTL Document 8 Filed 09/13/19 Page 7 of 8




                                                                                          1   as a matter of law and Plaintiff should be limited to his claim for bad faith.
                                                                                          2   III.    CONCLUSION
                                                                                          3           Based upon the foregoing, namely that Plaintiff brought this action three-and-a-half
                                                                                          4   years after the date of loss in direct violation of the subject Policy, Plaintiff’s Complaint is

                                                                                          5   time barred and the Court lacks subject matter jurisdiction to hear it. Accordingly, the

                                                                                          6   Court should grant the Motion to Dismiss with prejudice.

                                                                                          7           RESPECTFULLY SUBMITTED this 13th day of September, 2019.
                                                                                          8                                       THE CAVANAGH LAW FIRM, P.A.
                                                                                          9
                                                                                                                                  By: /s/ Levi T. Claridge
                                                 1850 NORTH CENTRAL AVENUE, SUITE 2400




                                                                                         10                                           Kerry M. Griggs
              T HE C AVANAGH L AW F IRM , P.A.




                                                                                                                                      Levi T. Claridge
                                                       PHOENIX, ARIZONA 85004-4527




                                                                                         11                                           Attorneys for Defendant
                                                                                         12
                                                              (602) 322-4000
LAW OFFICES




                                                                                         13
                                                                                         14
                                                                                         15
                                                                                         16
                                                                                         17
                                                                                         18
                                                                                         19
                                                                                         20
                                                                                         21
                                                                                         22
                                                                                         23
                                                                                         24
                                                                                         25
                                                                                         26



                                                                                              9080550_1                                     7
                                                                                                  Case 2:19-cv-05108-MTL Document 8 Filed 09/13/19 Page 8 of 8




                                                                                          1                               CERTIFICATE OF SERVICE
                                                                                          2          I hereby certify that on September 13, 2019, I electronically transmitted the
                                                                                              attached document to the Clerk’s Office using the CM/ECF system for filing and
                                                                                          3   electronic copy to the following:
                                                                                          4   Robert T. Mills
                                                                                              Sean A. Woods
                                                                                          5   Jordan C. Wolff
                                                                                              Mills + Woods Law, PLLC
                                                                                          6   5055 North 12th Street, Suite 101
                                                                                              Phoenix, Arizona 85014
                                                                                          7   Attorneys for Plaintiff
                                                                                          8
                                                                                          9   /s/ Darlene Dahl
                                                 1850 NORTH CENTRAL AVENUE, SUITE 2400




                                                                                         10
              T HE C AVANAGH L AW F IRM , P.A.

                                                       PHOENIX, ARIZONA 85004-4527




                                                                                         11
                                                                                         12
                                                              (602) 322-4000
LAW OFFICES




                                                                                         13
                                                                                         14
                                                                                         15
                                                                                         16
                                                                                         17
                                                                                         18
                                                                                         19
                                                                                         20
                                                                                         21
                                                                                         22
                                                                                         23
                                                                                         24
                                                                                         25
                                                                                         26



                                                                                              9080550_1                                8
